[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED JUDGMENT
The following is a corrected paragraph 3 in the court's Memorandum of Decision dated January 4, 1995.
3. The plaintiff shall continue to pay child support in the amount found in pendente lite orders of the court on June 21, 1994, which orders him to pay Fifteen ($15.00) Dollars a week as current child support and Five ($5.00) Dollars per week on an arrearage owed to the State of Connecticut in the amount of Six Hundred, Fifty-four ($654.00) Dollars as of March 28, 1994, and to the defendant mother an amount of One Hundred, Twenty ($120.00) Dollars as of June 21, 1994.
The plaintiff shall provide medical insurance for the benefit of the minor child, and the parties shall share unreimbursed health-related expenses for the minor child. The provisions of C.G.S. 46b-84(c) shall apply. If there are other benefits available to him through his employment, including, but not limited to life insurance, he should name the child as irrevocable beneficiary of that policy until the child reaches the age of 19 or graduates from high school, whichever is sooner.
The above shall be substituted as paragraph 3 in the judgment of this court. CT Page 11285
DRANGINIS, J.